Citation Nr: 0812298	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1966.  The appellant is the veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for the cause of the 
veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id.  To date, VA has not provided the 
appellant with notice consistent with the CAVC's holding in 
Hupp.  This must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the conditions 
for which the veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.  The letter 
should also request that the appellant 
provide any evidence in her possession 
that pertains to the claim.

2.  The RO must then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the case 
and provide the appellant and her 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

